Citation Nr: 0731377	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  02-15 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a cholecystectomy, 
claimed as gall bladder removal.  

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for hypersomnolence, secondary to obstructive 
sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to March 
1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Houston, Texas, 
VA Regional Office (RO).  

The Board notes that correspondence, received in July 2003, 
references entitlement to special monthly compensation.  This 
issue is referred to the agency of original jurisdiction 
(AOJ).  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in June 2004.  He testified at a travel 
Board hearing in March 2007 before the undersigned Veterans 
Law Judge.  A transcript of each of the hearings has been 
associated with the claims file.  

This case has previously come before the Board.  In October 
2006, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The issue in regard to service connection for a 
cholecystectomy, claimed as gall bladder removal, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

Evidence of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care, medical or surgical 
treatment, or examination, or evidence of an event not 
reasonably foreseeable, is not of record.


CONCLUSION OF LAW

The criteria for entitlement to compensation for 
hypersomnolence secondary to obstructive sleep apnea under 
the provisions of 38 U.S.C.A. § 1151 have not been met.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2005); 38 C.F.R. § 3.358 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in September 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Simmons v. Nicholson, 487 F. 3d 892 
(2007); see also Sanders v. Nicholson, 487 F. 3d 881 (2007).

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The relevant treatment records have been obtained and the 
veteran was afforded a July 2004 VA examination.  There is no 
indication that any additional relevant treatment records 
exist.

Criteria & Analysis

Under 38 U.S.C.A. § 1151, benefits for persons disabled by 
treatment or vocational rehabilitation, compensation under 
Chapter 11 shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability was service-connected.  For purposes of 
this section, a disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of Title 38, and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2005).

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  In determining that additional disability 
exists, the following considerations will govern:  (1) the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  (i) As applied to examinations, the 
physical condition prior to the disease or injury will be the 
condition at time of beginning the physical examination as a 
result of which the disease or injury was sustained.  (ii) As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  (2) Compensation will not be 
payable under 38 U.S.C.A. § 1151 for the continuance or 
natural progress of disease or injuries for which the 
training, or hospitalization, etc., was authorized.

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  (3) 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358 (2007).

The Board finds that the preponderance of the evidence is 
against a grant of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for hypersomnolence, 
secondary to obstructive sleep apnea.  

Initially, the Board notes that the record shows that the 
veteran was anesthetized and underwent surgery for 
decompression of the ulna nerve on January 7, 2000.  It is 
clear from the record that the January 2000 surgery is the VA 
treatment upon which this claim is based and upon which a VA 
opinion has been provided and any variation of the date in 
the records appears to have been a typographical or 
inadvertent error.  Regardless, as the Board finds that there 
is no additional disability shown as a result of VA 
treatment, there has been no prejudice to the veteran.  

The Board notes that in order to receive entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151, the 
evidence must show that a disability was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, or by an event not reasonably foreseeable.  
Evidence of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault is not of 
record.  

As noted, the record reflects that the veteran underwent 
decompression of the left ulnar nerve/cubital tunnel release 
with ulnar nerve transposition (intermuscular).  General 
anesthesia was administered with laryngeal mask airway.  The 
anesthesia report shows difficulty with intubation, to 
include with opening his mouth and with the mask vent.  The 
report further shows that once his mouth was opened, the tube 
was easily placed into the oral cavity.  The records note 
that at the end of the procedure, general anesthesia was 
reversed uneventfully, and he was extubated while n the 
operating room and returned to the recovery room in stable 
condition.  

A July 2003 VA treatment record shows a diagnosis of 
hypersomnolence, secondary to obstructive sleep apnea.  While 
the veteran testified that a doctor told him that trouble 
with breathing was probably related to scar tissue above his 
esophagus in association with that intubation, Transcript at 
2-3 (2004), on examination in July 2004, he had a clear voice 
without any hoarseness, or any alteration of speech, and 
examination of the mouth and throat was negative, and no 
obstruction was specifically noted.  The examiner concluded 
that there was no evidence that the veteran had any injury to 
his larynx, his throat, or his bronchi.  The Board notes that 
while the veteran testified that he had had no problems in 
regard to sleep apnea or hypersomnolence prior to the 2000 
surgery, Transcript at 2 (2004), complaints of awakening 
gasping for breath are reflected in October 1995, and the 
same complaints are noted in association with the diagnosis 
of obstructive sleep apnea in a May 2003 VA treatment record.  
Regardless, the July 2004 VA examiner specifically stated 
that sleep apnea is not related to the VA administration of 
anesthesia.  

As to the August 2000 assertions in regard to VA hospital 
procedure, the Board notes that the issue in this case is one 
of additional disability, not protocol.  To the extent that 
the veteran asserted that he was deprived of oxygen for 10-12 
minutes during the intubation process, the Board notes that 
there is no evidence of additional disability as a result of 
any deprivation of oxygen.  The evidence does not establish 
that hypersomnolence, secondary to obstructive sleep apnea, 
is a result of VA treatment.  Rather, the July 2004 VA 
examiner specifically stated that the etiology of the 
veteran's sleep apnea was not at least as likely as not 
associated or caused by the anesthetic procedure in 
association with ulnar nerve decompression, but instead, was 
idiopathic.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent medical evidence 
that there was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing hospital care, medical or surgical 
treatment, or examination, or evidence of an event not 
reasonably foreseeable, and such evidence is not of record.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  It is noted that the record reflects 
that the veteran was a medic in service, and a June 1996 VA 
treatment record notes he was a retired respiratory 
therapist.  However, he has not been shown to be qualified to 
render an opinion that requires the medical expertise in this 
case.  The Board has accorded more probative value to the 
opinion of the skilled medical doctor to the effect that 
sleep apnea is not related to the VA administration of 
anesthesia and such is consistent with the record.  As noted, 
the records reflect that although, there was some initial 
difficulty, ultimately, he was successfully anesthetized and 
anesthesia was reversed uneventfully, and he was extubated 
and in stable condition.  The most probative evidence 
establishes that hypersomnolence, secondary to obstructive 
sleep apnea is not the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 
1151 (West 2002 & Supp. 2005).

The Board finds that the preponderance of the evidence is 
against a grant of entitlement to compensation for 
hypersomnolence secondary to obstructive sleep apnea under 
the provisions of 38 U.S.C.A. § 1151, and there is no doubt 
to be resolved.  Consequently, the benefits sought on appeal 
are denied.


ORDER

Compensation for hypersomnolence, secondary to obstructive 
sleep apnea, under the provisions of 38 U.S.C.A. § 1151, is 
denied.  


REMAND

Essentially, the veteran claims that he has residuals of 
gallstones and/or a cholecystectomy, which he claims are due 
to service.  The Board notes that service connection may be 
granted for disability which is the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303(a) (2007).  
Certain chronic diseases, including calculi of the 
gallbladder, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran asserts that at the same time he underwent 
removal of gall stones during service in August 1964, his 
gall bladder was removed.  Service medical records reflect 
that the veteran complained of pain in the right lower 
quadrant for two months.  An intervenous pyelogram (IVP) was 
performed, and in September 1964, he underwent cystoscopy and 
urethroscopy.  An attempt at passing a Johnson basket into 
the right lower third of the ureter and manipulation of the 
calculus was noted to be unsuccessful due to being unable to 
pass the uretal catheter past the stone.  The procedure was 
discontinued and several days later he underwent a right 
ureterolithotomy.  In pertinent part, the operation report 
notes the following:

It was not found necessary to open the 
bladder during this procedure nor to inflate 
the bladder.  The bladder was located and 
dissection bluntly done on the right margin 
of the bladder retracting the bladder 
medially from the soft tissues.  The pelvic 
vessels were seen and protected.  The 
lateral umbilical ligament was located and 
divided.  Further careful dissection below 
this point revealed a somewhat dilated lower 
right ureter.  Palpation after dissection 
down to the bladder did not reveal a 
calculus.  A portion of the intramural 
portion of the ureter was dissected from the 
adjacent bladder muscle and the calculus 
could be palpated.  A longitudinal 
ureterotomy incision was made for a distance 
of 1 cm in the extramural portion of the 
ureter and a right angle clamp gently passed 
down the ureter.  The calculus could be felt 
and engaged but some difficulty was 
encountered in removing it as it was 
somewhat impacted.  It was, removed, 
however, and the lower ureter probed and 
irrigated with a #10 soft rubber catheter.  
There was no evidence of obstruction.  The 
ureterotomy was closed loosely with #4 
atraumatic suture to the adventitia only.  A 
5/8" Penrose drain was brought down to the 
ureterotomy site and brought to the lower 
margin of the wound.  The wound was closed 
with interrupted #1 chromic catgut across 
the linea alba.  The patient had excellent 
fascia.  The subcutaenous fascia was brought 
together with interrupted 
3-0 plain catgut and the skin with 
interrupted 3-0 silk.  Dressing was placed 
over the wound and the patient left the 
operating room in good condition.  

An IVP later that month showed a post operative dilation of 
the right upper collecting tract, however, good function was 
noted.  The left upper tract was normal and no evidence of 
calculus was noted.  A urology report, dated in October 1964, 
noted that he had been recently evaluated from the metabolic 
standpoint because of kidney stones of recent onset.  The 
March 1970 separation examination report shows that the 
abdomen and viscera and genitourinary system were normal.  

The veteran contends that that he was unaware that he had no 
gall bladder until he was advised of such by a VA doctor in 
the 1990s.  Transcript at 9 (2007).  He added that he has had 
no surgery in the abdominal area other than during service in 
1964.  The Board notes that a January 2003 VA treatment 
record notes a cholecystectomy in 1978.  There is 
insufficient evidence upon which to base a determination in 
this matter.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain 
any VA treatment records pertaining to 
the gall bladder that have not been 
associated with the claims file.  Any 
relevant records obtained should be 
associated with the claims file.

2.  The AOJ should schedule the veteran 
for a VA examination.  The examiner's 
attention should be directed to this 
remand and the claims file should be made 
available in conjunction with the 
examination.  That AOJ should request 
that the examiner respond to the 
following:  1) Has the veteran's gall 
bladder been removed, and if so, was it 
removed during service?  2) Does the 
veteran have any current residuals in 
association with the in-service 
procedures in 1964?  A complete rationale 
should accompany all opinions provided.  

3.  In light of the above, the AOJ should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form that provides 
information concerning your rights to appeal our decision.  Due to 
recent changes in the law, some of the information contained in the 
attached notice of appellate rights form is no longer accurate 
concerning the ability to pay attorneys and agents to represent you.  
Some additional information follows that summarizes the current law.  
To the extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the information on 
the VA Form and instead rely upon the following information:  

Do I have to pay an attorney or agent to represent me?  An attorney or 
agent may charge a fee to represent you after a notice of disagreement 
has been filed with respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See Veterans 
Benefits, Health Care, and Information Technology Act of 2006, Pub. L. 
No. 109-461, 120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent may charge 
fees for services, but only after the Board first issues a final 
decision in the case, and only if the agent or attorney is hired within 
one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees charged, 
allowed, or paid for services provided with respect to proceedings 
before a court.  VA cannot pay the fees of your attorney or agent, with 
the exception of payment of fees out of past-due benefits awarded to 
you on the basis of your claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order to 
implement the provisions of the new law.  More information concerning 
the regulation changes and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and Recognition of 
Service Organizations").

Fee for VA home and small business loan cases:  An attorney or agent 
may charge you a reasonable fee for services involving a VA home loan 
or small business loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement 
between you and an attorney or accredited agent must be sent to the 
Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the requirements of 
the new law, fee agreements must be filed with the VA Office of the 
General Counsel and not the Board.)




 Department of Veterans Affairs


